Betts Jr. v. State                                                  






NO. 10-91-011-CR

IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

Â Â Â Â Â Â Â Â Â Â ROY BETTS, JR.,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellant
Â Â Â Â Â Â Â Â Â Â v.

Â Â Â Â Â Â Â Â Â Â THE STATE OF TEXAS,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellee

* * * * * * * * * * * * *

 From 12th Judicial District Court
Madison County, Texas
Trial Court # 8772-12

* * * * * * * * * * * * *

O P I N I O N

* * * * * * *
Â Â Â Â Â Â Â Â Â Â Appellant was convicted by a jury of the offense of delivery of a controlled substance, for
which he was sentenced to seven years in the Institutional Division of the Texas Department of
Criminal Justice.
Â Â Â Â Â Â Â Â Â Â Appellant has filed a request in this court, personally signed and verified by him and
approved by his attorney, to withdraw his notice of appeal and dismiss the appeal.  No decision
of this court having been delivered prior to the receipt of Appellant's request, his request to
withdraw his notice of appeal is granted and the appeal is dismissed.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIAM

Before Chief Justice Thomas,
Â Â Â Â Â Â Â Â Â Â Justice Cummings and
Â Â Â Â Â Â Â Â Â Â Justice Vance
Dismissed
Opinion delivered and filed July 18, 1991
Do not publish 

 sat on the
grand jury which returned the indictment], constitutes a forfeiture of the
right to complain thereafter.Ô  Webb v. State, 232 S.W.3d 109, 112 (Tex. Crim. App. 2007).  In Webb, as in this case, Âneither party specifically asked
the panel if they had previously served on the grand jury that indicted
Appellant.ÂÂ  Id.
Accordingly, the trial court did not abuse its
discretion in denying GrahamÂs motion for mistrial.Â  Webb, 232 S.W.3d at
114.Â  We overrule GrahamÂs only issue and affirm the trial courtÂs judgment.
Â 
Â 
TOM GRAY
Chief Justice
Â 
Concurring opinion
delivered and filed February 27, 2008
Publish 



Â